Citation Nr: 1233970	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-15 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating, in excess of 10 percent, for right retropatellar pain syndrome.

3.  Entitlement to an increased rating, in excess of 30 percent, for asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active duty service from September 1988 to November 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, granted service connection for PTSD and assigned an initial 10 percent rating, effective February 18, 2009.  In addition, the RO continued a 10 percent disability rating for asthma, and a 10 percent disability rating for patellofemoral joint dysfunction of the right knee.

In a March 2010 rating decision, the RO increased the Veteran's disability rating for PTSD to 10 percent, effective February 18, 2009.  

In a March 2011 rating decision, the RO increased the Veteran's disability rating for PTSD to 30 percent, as of February 18, 2009.  

In a September 2011 rating decision, the RO increased the disability rating for asthma to 30 percent.

In December 2011, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a copy of the transcript has been associated with the record.

The issues of entitlement to a disability rating in excess of 10 percent for right retropatellar pain syndrome and entitlement to a disability rating in excess of 30 percent for asthma are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's PTSD is manifested by deficiencies in the areas of family relations, work, mood and thinking; he does not have total social and occupational impairment. 


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for PTSD have been met since February 18, 2009.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The claim for an increased rating for PTSD arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman, supra.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of his claims.  The Veteran's service treatment records, VA treatment records and examination reports are part of the record.  He has been afforded several VA psychiatric examinations and sufficient medical opinions have been obtained.  These examinations, along with the Veteran's testimony, statements and treatment records, are sufficient for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran has indicated that he disagrees with the rating assigned for his PTSD, he has not indicated that his symptoms have worsened since his last VA examination.

The most recent medical records in the claims file are from June 2010.  At his hearing, the Veteran indicated that he had been receiving treatment through the time of the hearing, in December 2011.  These treatment records are included in VA's online records system, Virtual VA, and have been considered in deciding the claim.  The Veteran has not reported additional outstanding treatment records, nor has he completed additional authorization forms to allow VA to obtain additional records.

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  During the December 2011 hearing, the undersigned Veterans Law Judge identified the issues and inquired as to the Veteran's current psychiatric symptoms as well as his recent treatment.  The Board has thereby complied with its duties under.  Bryant.

As neither the Veteran nor his representative have indicated that there is any outstanding pertinent evidence to be obtained, the Board may proceed with the consideration of the Veteran's claims.

Rating Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a Veteran disagrees with the initial rating, the entire evidentiary record from the time of a Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Initial rating--PTSD

PTSD is rated under Diagnostic Code 9411, to be rated under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130, which provides the following ratings for psychiatric disabilities:  

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (0 percent) rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication, a 10 percent rating.

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  
Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).

On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

GAF scores ranging from 71 to 80 indicate that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after a family argument); and that there is no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

Background

A February 2009 initial VA psychiatric consultation report shows that the Veteran said that he was concerned that he would hurt his wife, as he apparently fought in his sleep.  He indicated that he had frequent irritability and agitation, and was worried that he would be unable to keep his anger in check, especially at work.  He had some depressive symptoms, including poor interest, insomnia, low energy and fatigue, guilt, poor memory and emotional lability.  In addition, he had anxiety symptoms of restlessness, feeling edgy, and sleep problems.  

Upon examination, he was clean, neat and casually dressed, his speech was sparse and he was reluctant to share thoughts, his mood was dysphoric and his affect was agitated.  He denied suicidal ideation.  The examiner noted that his he was afraid he may hurt someone at night.  During the day, his thought process was clear and coherent; however, he appeared to have some difficulty differentiating dreams from reality and experienced paranoid ideation at night.  The Veteran had olfactory hallucinations and assaultive thoughts.  The examiner diagnosed delayed onset PTSD, with a possible mood disorder and psychotic disorder.  He was assigned a GAF of 35-40.

A VA medical record shows that a week later the Veteran reported considerable improvement in his symptoms and denied suicidal and homicidal ideation, hallucinations and disturbing dreams over the prior week.  His appearance was neat, his speech was unremarkable, his mood was euthymic, his affect was appropriate to contend and this thought process was clear and coherent.  The examiner assigned a GAF of 55

An August 2009 VA examination report shows that the Veteran had been married for six years and had one child, but preferred to be alone and was detached from the family.  He felt guilty that he was not able to participate more in family life.  He indicated that his wife wished for him to be more social.  He reported that he had no social interest, ad that he liked to be left alone.  His interests included music, videogames and making models.  He indicated the he was "constantly" being investigated at work for use of excessive force in controlling inmates, and that he had one instance of domestic violence.  

The examiner noted that he was functioning adequately in the vocational realm, but had limited social interaction and no close relationships outside his family.  He was chronically angry and depressed.  

Upon examination, the Veteran's mood was depressed and he reported sleep impairment.  He indicated that he woke several times a night, and that he felt tired throughout the day.  He also reported obsessive behavior, as he frequently felt the need to "clear the house" and walk through the house, checking for security problems.  The rest of his mental status examination, including appearance, memory, speech, affect and mood, was unremarkable.  The Veteran reported no panic attacks or suicidal or homicidal thoughts.  His impulse control; however, he had been investigated more than once for use of excessive force in his position as a correctional officer.
 
The Veteran's PTSD symptoms were found to cause clinically significant impairment in social and occupational or other important areas of functioning.  The examiner concluded; however, that the symptoms were of moderate severity.  There had been no periods of remission, but he had maintained employment.  

His social functioning and family relationships were more greatly impaired than his occupational functioning.  The Veteran had difficulty in maintaining relationships with coworkers and supervisors.  He tended to isolate himself from his family and was not emotionally close to his child.  He had virtually no interest in social activities and felt tense and angry most of the time.  He feared losing control and hurting someone.  He had poor quality sleep and a depressed mood most days.  

The examiner noted that his irritability, which was a symptom of PTSD, led to impaired work relationships and that tension, sleep disturbances and depression were all related to PTSD.  The examiner diagnosed PTSD and assigned a GAF of 60.

An August 2009 letter from the Veteran's girlfriend reflects her observations that the Veteran was irritable and agitated, and was gradually beginning to isolate himself from family and friends.  He had a decrease in interest in daily activities.  She noted that the Veteran's nightmares had become more vivid, and the Veteran appeared to be re-enacting something that happened in his lifetime.  She noted that the Veteran was paranoid when in public.  

VA medical records dated in September 2009 show that the Veteran had been having anger problems associated with PTSD.  He noted that several events had led him to realize that he needed further treatment for PTSD.  He had initiated an argument with his supervisor at work based on a false belief that the supervisor did not have his best interests in mind, only to later realize that these thoughts had no basis in reality.  

In addition, he was feeling a strong urge to completely isolate himself from his family and/or to move out due to the stress he experienced from being around other people.  Finally, he had read a statement from his wife concerning his symptoms, which provided a new insight into his problems.  On examination, he was irritable, and noted that he denied suicidal ideation but had assaultive thoughts with no intent or plan to follow through with them.  The examiner noted some suggestion of paranoid ideation present, as the Veteran feared that others at work were intentionally trying to provoke him for no apparent reason.  The examiner assigned GAF scores of 50 and 55.  

VA medical records from October 2009, show that the Veteran's anger problems had improved with medication, and that he felt less irritable and impulsive.  However, his interactions with his family continued to be distressing and he needed to take breaks from his wife and daughter.  He indicated that these feeling were increasing to the point that he was considering moving out, as he did not feel like being around other people and that having a family was not meant for him.  He had depressive symptoms, including sadness, insomnia, fatigue, poor appetite and guilt.  He was assigned a GAF score of 55.  

VA medical records reflecting treatment from November to June 2010 continue to reflect depressive symptoms, irritability and a desire to be alone and avoid crowds.  These records show that the Veteran had ongoing social and occupational impairment, in that he continued to isolate himself from friends and family, and had physical altercations at work.  He was assigned GAF scores during this time of 50, 55 and 60.

During VA outpatient treatment in February 2010, the Veteran's judgment was described as fair, and his mood as mildly anxious.

At his November 2010 DRO hearing, the Veteran indicated that he was "on edge" all the time and felt a sense of a fore-shortened future, which prevented him from wanting to marry his girlfriend.  He indicated that he felt the need to check the perimeter of his property every night, and that it was worse if he had a nightmare.  He indicated that he had olfactory hallucinations.  He also reported feeling as if he would lose control and physically hurt someone.  

A February 2011 VA examination report shows that the Veteran indicated that he had stopped medication and therapy and had difficulty with angry outbursts.  He indicated that he continued to have symptoms of PTSD such as hypervigilance, social isolation and irritability.  Upon examination, the Veteran was depressed, his attitude was cooperative and irritable and his affect was constricted.  The Veteran had nightmares two to three times per month, and would awaken frightened and look for his shotgun, which he kept under his bed.  He had weapons throughout his house, and had to secure his house before going to bed.  

The Veteran had panic attacks, manifested by rapid heart palpations and sweating in uncomfortable situations such as crowds and driving past Fort Hood.  The examiner noted that the Veteran had mild memory problems, reflected by the fact that he frequently lost personal items.  

The Veteran had persistent PTSD symptoms including reexperiencing the traumatic event, avoidance of stimuli associated with the trauma and numbing of general responsiveness, and persistent symptoms of increased arousal.  The examiner noted that the PTSD symptoms had caused markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, an inability to have loving feelings, and a sense of foreshortened future.  The examiner also noted that the PTSD symptoms were unrelenting in various degrees of severity.  

The examiner found that stress symptoms caused the Veteran to seek social isolation and experience emotional detachment from his family.  He avoided public places and crowds, and in an attempt to be left alone, had moved out of his home for a month, with no relief.  The Veteran noted that, in the previous 60 days, he had been involved in physical "take downs" with inmates due to what he perceives as "pushing his buttons."  The Veteran admitted to using excessive force, including choking, until another guard intervened or the inmate was screaming.  He was assigned a GAF of 60.

VA outpatient treatment records show that in May 2011, the Veteran denied depression and in March, May and August 2011, denied suicidal ideation.

At his hearing, the Veteran testified that he had difficulties managing his anger at work.  He had been fired, but then rehired in a position that did not require public contact.  He still had to leave work a couple of times a week for periods of 30 minutes and there were days when he was unable to go to work.  When not at work he spent most of his time in a shed he had built behind his house so as to avoid his family.  He indicated that he had anxiety attacks, and avoided large crowds.  He also noted that he had difficulties in his relationships and had been separated from his wife, but had returned home.  

Analysis

The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

The record documents deficiencies in the area of work.  The Veteran has had difficulties with co-workers, used excessive force, and at one point was fired.  He is required to frequently leave work and at times miss work all together.  He has not attempted schooling, but his tendency to isolate and difficulty in being in crowds or relating to others would presumably cause deficiencies in that area.  

His family relations have been deficient in that he has not formed a close relationship with his young child, has had periods of separation from his spouse, and generally isolates himself from family members.

His judgment has not been found to be impaired.  His thought process was not impaired on the last VA examination, but there are a number of reports that he has struggled with paranoid thoughts, keeps numerous weapons, feels the need to patrol the perimeter of his home and experiences olfactory hallucinations.  Hence, it appears that he has a deficiency in the area of thinking.  At times he has reported no depression, but on numerous psychiatric evaluations his mood has been depressed.  

His GAF scores support this finding, as they have generally ranged from as low as 35 or 40 to as high as 60; but in general he has been shown to have deficiencies in most of the areas needed for a 70 percent rating.

He does not have symptoms that approximate total social and occupational impairment.  Nor have any of the symptoms listed as examples of a 100 percent disability been reported.  While an olfactory hallucination, consisting of experience smells after having had a nightmare, have been reported, he has denied any persistent hallucination and delusions have not been reported.  He has remained employed with the same employer throughout the appeal period and he has been able to maintain a relationship with family member and (according to his hearing testimony) with one friend.  Accordingly, his disability does not approximate the criteria for a 100 percent rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

As such, a 70 percent disability rating has been warranted since the effective date of service connection.

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.  The Board finds no reason to refer this case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  

The symptoms associated with the Veteran's PTSD cause impairment in social and occupational function.  This is specifically contemplated in the rating criteria set out in Diagnostic Code 9411.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Thus, the evidence does not support referring this case for an extraschedular evaluation.


TDIU

The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

The issue of TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue does not arise in the context of an increased rating claim when there is no allegation or evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case there has been no allegation or evidence of unemployability.  On several occasions, the Veteran has indicated that he is employed full time and there is no indication or allegation that this employment is marginal.  Accordingly, the question of entitlement to TDIU has not been raised.



ORDER

An initial disability rating of 50 percent is granted for PTSD, beginning February 18, 2009. 



REMAND

With regard to asthma, at his April 2009 VA examination, the Veteran reported that he had three courses of prednisone in the prior year.  VA treatment records from this period are not in the claims file or in Virtual VA.  The medical records in the claims file show treatment through January 2007 and treatment beginning in January 2009.  VA has a duty to obtain the records of the reported treatment.  38 U.S.C.A. § 5107(b).

This examination report also reflect pulmonary function test with results of FVC of 3.83 liters, 79 percent predicted, FEV-1 of 2.73 liters, 6 percent of predicted, and FEV-1/FVC ratio of 71 percent.  The report of FEV-1 does not appear to be consistent with the FEV-1/FVC ratio or with the examiner's subsequent comment that FEV-1 restriction was mild.  VA also has a duty to obtain the actual pulmonary function test report, which in not in the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, it appears from the record that, since September 2010, the Veteran has been prescribed corticosteroid inhalers to treat his asthma; however, it is unclear from the record whether his dosage requires daily inhalation and, if so, if it is considered a high dose or parenteral, so as to warrant a higher rating under 38 C.F.R. § 4.97, Diagnostic Code 6602.  The most recent VA examination report does not clarify whether the Veteran is using any systemic (oral) or parenteral.

For disabilities evaluated on the basis of limitation of motion, such as the Veteran's right knee disability, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  

The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

An examination report is inadequate where a Veteran is noted to report pain on motion, but there is no finding as to the degree of additional range-of-motion loss due to pain.  Mitchell. 

In the present case, the Veteran was provided with a VA knee examination in February 2011.  The examiner noted that the Veteran's range of motion was 0 to 120 degrees, with objective evidence of pain on motion, and that there was objective pain on motion with repetitive use.  However, the examiner did not indicate whether, and at what point, during the range of motion that the Veteran experienced limitation of motion that was specifically attributable to pain.  As such, the Veteran should be afforded another VA examination to obtain these findings.
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain the records of treatment for asthma from January 2007 through January 2009, the report of the pulmonary function tests performed in April 2009, and any pertinent treatment since August 2011.

2.  Afford the Veteran a VA examination to evaluate the severity of his asthma disability.

All indicated testing should be conducted.  The examiner should review the claims folder, including any relevant records in Virtual VA.

The examiner should also note whether, and how frequently, asthma has been treated with systemic or parenteral corticosteroids or immunosuppressives.

If further examination or testing is needed, this should be undertaken. 

3.  Arrange for the Veteran to undergo a VA examination to determine the severity of his right knee disability.

The Veteran's claims file should be provided to and be reviewed by the examiner. All tests deemed necessary should be conducted and the results reported in detail.

The examiner should provide range of motion of his right knee in degrees, to include the degree at which pain begins and the degree at which pain limits motion.  The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  

In this regard, the examiner should estimate the extent of any additional functional limitation manifested during periods of flare-up.  Such additional limitation should be expressed in degrees of motion lost during flare-ups.  The Veteran's reported symptoms should be considered in making this determination.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

Reasons should be given for all opinions provided.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


